Case 19-16037 Doc5 Filed 05/03/19 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 Tonia J

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number Mad Pag ; i L Check if this is an
(if known) te me amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 2s

If you are an individual filing under chapter 7, you must fill out this form if:
—™ creditors have claims secured by your property, or
m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

Hf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

aa List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you ciaim the property
secures a debt? as exempt on Schedule C?
Creditor's CQ Surrender the property. LI No
name: N/A
(J Retain the property and redeem it. OQ yes

Descrinti
prope of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(2 Retain the property and fexplain]:

 

Creditors L Surrender the property. CI No
name ; UJ Retain the property and redeem it. O ves
propery on of CJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.

{J Retain the property and [explain}:

 

 

Creditors () Surrender the property. OI No
name: (J Retain the property and redeem it. QO Yes
oropeny of C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:
Creditor's (J Surrender the property. CI No
name: (QQ Retain the property and redeem it. U2 Yes
reperty on of Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-16037 Doc5 Filed 05/03/19 Page 2 of 2

Debtor 1 Tonia J Pittman Case number (if known)

 

 

First Name Middle Name Last Name

Ea List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: CI No
Ye
Description of leased Cl Yes
property:
Lessor’s name: QINo
Description of leased C1 Yes
property:
Lessor’s name: C1 No
Description of leased C) Yes
property:
Lessor’s name: No
QO Yes
Description of leased
property:
Lessor’s name: ONo
QO Yes
Description of leased
property:
Lessor’s name: QI No
. L Yes
Description of leased
property:
Lessor’s name: CINo
_ C) Yes
Description of leased
property:

Under penaity of perjury, | declare that [ have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired tease.

xv “DY are x

 

 

Signature of Debtor W Signature of Debtor 2
Date OY 30 2/4 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2
